Citation Nr: 0831925	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-00 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
and grant a claim for service connection for internal 
derangement of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran appeared and testified at a 
personal hearing in August 2008 before the undersigned 
Veterans Law Judge.  A written transcript of the hearing 
testimony is included in the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In December 1970 and November 2000 rating decisions, the 
RO denied service connection for a left knee disorder, 
finding that the veteran's left knee disability pre-existed 
service and was not aggravated by service; the veteran did 
not disagree and these decisions became final.

2.  The evidence associated with the claims file subsequent 
to the November 2000 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
has a reasonable possibility of substantiating the claim.

3.  The veteran had a left knee injury in service, was 
separated from service due to the severity of this injury, 
sought treatment for his left knee shortly after his 
separation from service, and has a current left knee 
disability.

4.  There is clear and unmistakable evidence that the 
veteran's left knee disorder existed prior to service, but 
there is not clear and unmistakable evidence that this left 
knee disorder was not permanently aggravated by his service.

CONCLUSIONS OF LAW

1.  The November 2000 rating decision to deny service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2000)

2.  Evidence received since the RO's November 2000 rating 
decision is new and material, and the claim of service 
connection for internal derangement of the left knee is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007). 

3.  The veteran's internal derangement of the left knee was 
incurred in service.  
38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claims (reopening of the claims by 
the Board), any perceived lack of notice or development is 
not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the 
claim has been reopened, any deficiency regarding notice of 
the basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claims.  See Kent v. 
Nicholson, 
20 Vet. App. 1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a December 1970 rating decision, the RO 
denied the veteran's claim for service connection for a left 
knee disorder on the basis that his left knee disorder pre-
existed service and was not permanently aggravated by his 
service.  In a November 2000 rating decision, the RO denied 
the veteran's claim of service connection for a left knee 
disorder on the basis that the left knee disorder existed 
prior to service and was not permanently worsened as a result 
of service.  

Notice of this decision was issued on January 30, 2001.  
Because the veteran did not submit a notice of disagreement 
with the November 2000 rating decision within one year of 
issuance of notice of the decision, the November 2000 
decision denying service connection for a left knee disorder 
became "final" under 38 U.S.C.A. 
§ 7105(c).  See also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the November 2000 rating 
decision.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed November 2000 rating 
decision is new and relates to the issue of whether the 
veteran's left knee disorder existed prior to service.  The 
veteran contends that he did not injure his left knee prior 
to service, but rather injured his right ankle in a 
motorcycle accident.  In September 2004, the veteran 
submitted statements from individuals who were present at the 
time of the motorcycle accident, both of which state that the 
veteran injured his right leg.  

The Board finds that this additional evidence raises a 
reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for 
internal derangement of the left knee, and the claim is 
reopened.  38 U.S.C.A. §5108; 
38 C.F.R. §3.156(a). 

Service Connection for Internal Derangement of the Left Knee

Having reopened the veteran's claim, the Board will address 
the merits of the claim for service connection for internal 
derangement of the left knee.  The veteran contends that he 
initially injured his left knee in October 1960 while in 
service, that he had never previously injured his left knee, 
and that he has suffered from a left knee disability since 
his discharge from active service in November 1960.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131.  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court of Appeals for Veterans Claims (Court) has held 
that lay statements by a veteran concerning a preexisting 
condition are not sufficient to rebut the presumption of 
soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).
  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Board must initially determine whether the veteran's left 
knee disorder pre-existed his enlistment into active service.  
Upon pre-induction examination in July 1960, the veteran's 
lower extremities were evaluated as normal and neither the 
veteran nor the examiner mentioned either a right or left leg 
disorder.  Further, the examiner specifically noted in a 
September 1960 addendum that no defects were discovered.  

As no defects were noted upon the veteran's induction, the 
presumption of soundness therefore attaches in this case.  38 
U.S.C.A. § 1111.  The next inquiry is whether there is clear 
and unmistakable evidence that the injury existed prior to 
service.

The veteran's service treatment records indicate that he 
injured his left knee in October 1960.  At that time, he 
stated that he had been in a motorcycle accident three months 
prior and had been told that he tore the ligaments in the 
back of his knee.  

Treatment records from Anniston Memorial Hospital reveal that 
the veteran was brought to the emergency department in May 
1960 and was diagnosed with a torn anterior cruciate ligament 
in his left knee.  

In a written statement submitted by the veteran in June 1970, 
he stated that he broke his left leg in April 1960 while 
riding a motorcycle and that the leg was placed in a cast for 
six weeks.  He further stated that his leg was examined very 
closely by the induction doctors and the leg did not give him 
any further trouble after the cast was removed.

More recently, the veteran has stated that he did not injure 
his left leg prior to his induction, but rather injured his 
right ankle.  In support of this contention, the veteran has 
submitted statements from two individuals who were allegedly 
present at the time of the incident and who state that the 
veteran injured his right leg in a motorcycle accident.

The Board finds that the veteran's statements both at the 
time of his in-service left knee injury and at the time of 
his original claim in June 1970, as well as the May 1960 
medical records specifically noting a left knee injury, 
constitute clear and unmistakable evidence that the veteran's 
left knee disorder existed prior to his period of active 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In light of this, the Board now turns to the requirement that 
VA must also show by clear and unmistakable evidence that the 
veteran's left knee disorder was not aggravated by service in 
order to rebut the presumption of soundness.  Id.

A November 1960 clinical summary of the veteran's in-service 
injury reveals that he was admitted to the hospital in 
October 1960 with progressively worsening pain and an 
inability to straighten his left knee.  After almost five 
weeks of hospitalization, the veteran's left knee was still 
not pain-free and he ambulated with a limp.  The examiner 
noted that the prognosis for a good functioning knee without 
surgical intervention was poor.  It was "recommended that he 
be separated before he can claim service aggravation."

The veteran has testified that his left knee was not 
symptomatic at the time of his induction in September 1960, 
and that it was worsened to such an extent during service 
that he had to use crutches upon his separation from service.  
The veteran has also testified that he had to have surgery on 
his left knee approximately 10 years after his separation 
from service.  Further, the November 1960 medical board 
proceedings report indicates that the veteran had an 
"incapacitating condition of left knee."  

Thus, in the light of this evidence during service, the Board 
cannot show by clear and unmistakable evidence that the 
veteran's left knee disorder was not aggravated by his 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also 
Wagner, supra; VAOPGCPREC 3-2003.  In this regard, the Board 
emphasizes "clear and unmistakable evidence is an "onerous" 
evidentiary standard, requiring that the preexistence of a 
condition and the no-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

When no pre-existing condition is noted upon entry into 
service, and if the government fails to rebut the presumption 
of soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one of service connection by direct incurrence.  Wagner at 
1096; see also VAOPGCPREC 3-2003.  Thus, here, the veteran is 
still presumed sound, even though there is evidence of a 
preexisting left knee disorder, since VA has failed to show 
by clear and unmistakable evidence that a preexisting 
disorder was not aggravated by service.  Id.  Therefore, a 
service connection analysis by way of incurrence of an in-
service injury or disease must follow since VA has failed to 
rebut the presumption of soundness as discussed above.  Id.

Upon his separation from service in November 1960, the 
veteran was diagnosed with internal derangement of the left 
knee, with a tear of the posterior aspect of the medial 
meniscus, manifested by recurrent episodes of pain, swelling, 
and locking of the joints.

The Board notes that the record appears to contain only a 
small portion of the veteran's post-service treatment 
records.  From these records, it appears that the veteran was 
prescribed a hinged knee brace for his left knee in June 
2000.  Also in June 2000, the veteran reported pain in his 
left knee.  

The veteran testified in August 2008 that he sought medical 
treatment for his left knee shortly after his separation from 
service.  He further testified that his attempts to locate 
records from that time were unsuccessful and that he 
underwent knee surgery approximately 10 years after his 
separation from service.

The Board finds that veteran's assertions of immediate post-
service treatment to be credible, especially in light of the 
condition of his left knee upon his separation from service.  
In any event, the RO seemingly did not make any effort to 
obtain treatment records from the 1960s.  Simply stated, 
there is credible evidence the veteran received continuous 
in-service and post-service treatment for his left knee 
disorder.  

Resolving all reasonable doubt in the veteran's favor, the 
evidence supports service connection for internal derangement 
of the left knee based on in-service incurrence.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

New and material evidence has been received, the claim for 
service connection for internal derangement of the left knee 
is reopened, and service connection for internal derangement 
of the left knee is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


